UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROYCE CORLEY,

                          Plaintiff,
                                                     15 Civ. 1800 (KPF)
                   -v.-
                                                           ORDER
CYRUS R. VANCE, JR., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has reviewed Plaintiff’s motion for reconsideration of his

“Omnibus Pretrial Motion,” filed on October 8, 2019. (Dkt. #342). The Court

had previously denied Plaintiff’s motion on September 17, 2019, for largely the

reasons provided by Defendants in their opposition letter. (Dkt. #341).

      On a motion for reconsideration, the moving party must “point to

controlling decisions or data that the court overlooked – matters, in other

words, that might reasonably be expected to alter the conclusion reached by

the court.” Shrader v. CSX Transp. Inc., 70 F.3d 255, 256-57 (2d Cir. 1995)

(internal citations omitted) (noting that the standard for granting motions for

reconsideration is “strict”); accord Van Buskirk v. United Grp. of Cos., Inc., 935

F.3d 49, 54 (2d Cir. 2019). “Such a motion should not be made to reflexively []

reargue those issues already considered when a party does not like the way the

original motion was resolved.” In re Optimal, 813 F. Supp. 2d at 387 (quoting

Makas v. Orlando, No. 06 Civ. 14305 (DAB) (AJP), 2008 WL 2139131, at *1

(S.D.N.Y. May 19, 2008) (internal quotation marks omitted)). “Compelling

reasons for granting a motion for reconsideration are limited to an intervening
change of controlling law, the availability of new evidence, or the need to

correct a clear error or prevent manifest injustice.” Abraham v. Leigh, No. 17

Civ. 5429 (KPF), 2018 WL 3632520, at *1 (S.D.N.Y. July 30, 2018) (internal

quotation marks omitted) (quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

      The Court finds that Plaintiff has failed to point to controlling decisions

or data that the Court overlooked, or that might reasonably be expected to alter

the Court’s conclusions. Instead, Plaintiff has largely repeated his prior

arguments. Therefore, the Court finds that Plaintiff has failed to meet his

burden on a motion for reconsideration. Plaintiff’s motion is DENIED. The

Clerk of Court is directed to terminate the motion at docket number 342.

      SO ORDERED.

Dated: December 16, 2019
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:
 Royce Corley
 68011-054
 Federal Correctional Institution
 Petersburg Low P.O. Box 1000
 Petersburg, Virginia 23804-1000




                                            2
